Citation Nr: 0916127	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-12 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to continued education assistance benefits under 
Chapter 30, Title 38, United States Code.  

(The issue of entitlement to service connection for 
psychiatric disability, claimed as depression, is the subject 
of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Appeals (VA) 
Regional Processing Office in Buffalo, New York, which is 
part of the Regional Office (RO) in that city.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The claims file includes a May 22, 2008, letter to the 
Veteran from the VA Regional Processing Office in Buffalo, 
New York, notifying the Veteran that it had denied his claim 
for continued education benefits under Chapter 30 (Montgomery 
GI Bill).  The letter further told the veteran that he had 
the right to appeal the decision if he disagreed with it.  
With that letter, the Regional Processing Office provided the 
Veteran with a VA Form 4107 pertaining to his appellate 
rights.  The Veteran responded with a VA Form 9, Appeal to 
Board of Veterans' Appeals, dated May 28, 2008, which serves 
as his notice of disagreement (NOD) with the denial of the 
requested extension.  It appears it was first sent to the 
Board and arrived at the Baltimore RO in June 2008.  

The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  It does not appear that a 
statement of the case (SOC) has been issued with respect to 
the aforementioned issue. Accordingly, because a timely NOD 
regarding this issue has been submitted, a remand is required 
in order that the Veteran may be provided a statement of the 
case (SOC). When a NOD has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

Obtain any VA Education Benefits Folder 
that exists for the Veteran and thereafter 
issue a Statement of the Case on the 
appeal initiated by the veteran from the 
decision of the Regional Processing Center 
in Buffalo, New York, addressing the issue 
of continued education assistance benefits 
under Chapter 30, Title 38, United States 
Code.  The Veteran and his representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
Veteran wishes to perfect his appeal from 
that determination.

The purpose of this REMAND is to ensure 
that the Veteran is afforded due process 
of law.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




